DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 7, 11 and 12 recite the limitation "the withdrawal tube" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claims.  The above should be “the elongated hollow withdrawal tube”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camilla (6112779).
Regarding claim 1, the Camilla reference discloses a dip tube for extracting a fluid from a bottle (1), the dip tube comprising:
an adapter (11) configured to be at least partially inserted into a bottle neck (3) of the bottle and being provided with a connecting port which is configured to be connected to a suction device (25, 27),
an elongated hollow withdrawal tube (15) which has a cross-sectional area that is smaller than a cross-sectional area of the adapter and which is configured to protrude from the adapter into a fluid receiving space of the bottle, when the adapter (11) is inserted in the bottle neck (3), and which is arranged in fluid communication with the connecting port of the adapter, and
a sealing disc (21A) extending from an outer circumferential surface of the withdrawal tube (15) and being configured to abut against an inner surface (7) of the bottle so as to seal the fluid receiving space of the bottle.  See Figure 1.

Regarding claim 2, wherein the sealing disc (21A) extends substantially perpendicular to a longitudinal axis (Lw) of the withdrawal tube (15). 

Regarding claim 4, wherein the adapter (11) comprises a stopper flange (11A) configured to abut against an upper rim (3B) of the bottle neck (3), wherein the stopper flange (11A) in particular is configured to allow the fastening of a preferably child resistant bottle closure cap (29) to the bottle (1) with the adapter (11) being inserted in the bottle neck (3).  See column 3, lines 8-14.

Regarding claim 7, wherein the adapter (11), in a region arranged adjacent to the withdrawal tube (15), is designed in such a manner that a cross-sectional area of the adapter decreases in a direction towards an end face of the adapter which faces the withdrawal tube.  See step 15C in Figure 1, which shows a decreasing cross sectional area towards the withdrawal tube (15).

Regarding claim 12, wherein the withdrawal tube (15) comprises a first portion (15B) which faces the adapter and a second portion (15A) which faces away from the adapter, an outer dimension of the first portion being larger than an outer dimension of the second portion and/or a wall thickness of the first portion being larger than a wall thickness of the second portion.  The outer dimension of 15B is larger than the outer dimension of 15A. See Figure 1.

Regarding claim 13, wherein the dip tube is designed in the form of a one-piece component and/or wherein the dip tube is made of polyolefine, in particular low density polyethylene.  The withdrawal tube and adapter are one piece and made of plastic. See column 5, lines 6 and 7.

Regarding claims 14 and 15, see Rejection of claim 1, above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camilla in view of Watson et al. (5598939).
Regarding claim 8, the Camilla reference discloses the invention substantially as claimed, including vent holes (23), but doesn’t disclose the adapter being provided with a vent hole which is configured to establish a venting path between the fluid receiving space of the bottle and an ambient atmosphere.  The Watson et al. reference discloses another adapter and dip tube (see Figures 1 and 2).  The adapter having a vent hole (56) to prevent a vacuum from being established within the bottle when the suction device is in operation (col. 4, lines 50-63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Camilla reference to have a vent hole in the adapter as, for example, taught by the Watson et al. reference in order to prevent a vacuum from being established within the bottle when the suction device is in operation.

Allowable Subject Matter
Claims 3, 5, 6, 9-11 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various dip tube devices similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753